DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Wang on 09/02/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A wireless charging positioning device, applied to a transmitter, comprising: a group of detection coils comprising N detection coils respectively covering N detection regions that are at least partially different, each detection coil configured to transmit a detection signal and receive a feedback signal sent by a receiver, and N being a positive integer greater than or equal to 2; and at least one processor, connected with the N detection coils and configured to determine a position region of the receiver at the transmitter according to the feedback signals received by the N detection coils, wherein the detection signal transmitted by the detection coil is a pulse signal, and the pulse signal refers to a high-level voltage signal externally transmitted in a time interval; wherein the feedback signal is a detected and received resonant signal fed back by the receiver in an interval of two adjacent pulses in the pulse signals,
wherein the at least one processor is further configured to: determine whether a feedback condition is met based on the feedback signal received by each detection coil; determine the detection region covered by the detection coil corresponding to a condition that the feedback condition is met; and determine the position region of the receiver according to the detection region covered by the detection coil corresponding to the condition that the feedback condition is met, wherein the feedback condition refers to a related condition of determining through the feedback signal that the feedback signal is sent by the receiver based on the detection signal and is not a feedback generated by an interference signal.
4. (Cancelled)
11. (Currently Amended) A wireless charging positioning method, applied to a transmitter, comprising: transmitting, by use of at least one group of detection coils prearranged in the transmitter, detection signals and receiving feedback signals sent by a receiver, the at least one group of detection coils comprising N detection coils, N being a positive integer greater than or equal to 2, wherein detection regions covered by different detection coils are at least partially different; and determining a position region of the receiver at the transmitter according to the feedback signals received by the N detection coils; wherein the detection signal transmitted by the detection coil is a pulse signal, and the pulse signal refers to a high-level voltage signal externally transmitted in a time interval; wherein the feedback signal is a detected and received resonant signal fed back by the receiver in an interval of two adjacent pulses in the pulse signals,
wherein the at least one processor is further configured to: determine whether a feedback condition is met based on the feedback signal received by each detection coil; determine the detection region covered by the detection coil corresponding to a condition that the feedback condition is met; and determine the position region of the receiver according to the detection region covered by the detection coil corresponding to the condition that the feedback condition is met, wherein the feedback condition refers to a related condition of determining through the feedback signal that the feedback signal is sent by the receiver based on the detection signal and is not a feedback generated by an interference signal.
12. (cancelled)

13. (Currently Amended) The method of claim  11, wherein the detection signal is a pulse signal, and the feedback signal comprises a resonant signal sent in an interval between two adjacent pulses in the pulse signal; wherein the method further comprises: determining, responsive to that resonant energy of a resonant signal is greater than an energy threshold value and the resonant signal is a resonant signal with maximum resonant energy in the N resonant signals, that the feedback condition is met.

14. (Currently Amended) The method of claim 11, wherein the feedback signal comprises an output voltage generated based on the detection signal; wherein the method further comprises: determining, responsive to that the output voltage reaches a voltage threshold value, that the feedback condition is met.

15. (Currently Amended) The method of claim  11, wherein, responsive to that there are M groups of detection coils, each group of detection coils comprises N detection coils, regions covered by at least two groups of N detection coils partially overlap, and M is a positive integer greater than or equal to 2; and wherein determining the position region of the receiver according to the detection region covered by the detection coil corresponding to the condition that the feedback condition is met comprises: determining an intersection region of detection regions covered by the detection coils corresponding to the condition that the feedback condition is met in the M groups of N detection coils as the position region of the receiver according to the detection regions covered by the detection coils corresponding to the condition that the feedback condition is met in each group of N detection coils,
wherein the at least one processor is further configured to: determine whether a feedback condition is met based on the feedback signal received by each detection coil; determine the detection region covered by the detection coil corresponding to a condition that the feedback condition is met; and determine the position region of the receiver according to the detection region covered by the detection coil corresponding to the condition that the feedback condition is met, wherein the feedback condition refers to a related condition of determining through the feedback signal that the feedback signal is sent by the receiver based on the detection signal and is not a feedback generated by an interference signal.
20. (cancelled)

End of Examiner’s Amendment. 

Allowable Subject Matter
Claims 1-3, 5-11, 13-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of references does not disclose the examiner’s amendment shown above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
09/02/2022            Primary Examiner, Art Unit 2836